In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3728 
HEATHER STUDER, 
                                                  Plaintiff‐Appellant, 

                                  v. 

KATHERINE SHAW BETHEA HOSPITAL, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
           No. 15 C 50242 — Frederick J. Kapala, Judge. 
                     ____________________ 

      ARGUED MAY 19, 2017 — DECIDED AUGUST 10, 2017 
                 ____________________ 

   Before WOOD, Chief Judge, and POSNER and KANNE, Circuit 
Judges. 
     KANNE, Circuit Judge. Katherine Shaw Bethea Hospital is a 
not‐for‐profit healthcare provider in Dixon, Illinois. Heather 
Studer worked at the hospital as an occupational therapist un‐
til she  resigned. After she resigned, she filed a  small‐claims 
complaint in Illinois state court, alleging that the hospital vi‐
olated  certain  provisions  of  the  Illinois  Wage  Payment  and 
Collection Act (“IWPCA”) by  failing to pay her  money that 
2                                                         No. 16‐3728 

she had accrued under the hospital’s Paid Days Leave policy. 
The hospital removed the suit to federal court, claiming that 
Studer’s  claim  was  completely  preempted  by  the  Employee 
Retirement Income Security Act of 1974 (“ERISA”).  
    Studer  then  filed  a  motion  to  remand  her  suit  to  state 
court, challenging the hospital’s preemption claim and assert‐
ing that  the  district  court did not have jurisdiction  over her 
state‐law claim; the hospital filed a motion for summary judg‐
ment.  The  district  court  denied  Studer’s  motion  to  remand, 
holding  that  it  had  federal‐question  jurisdiction  because 
ERISA completely preempted the state‐law claim. The court 
then  granted  the  hospital’s  motion  for  summary  judgment, 
holding  that  Studer  had  failed  to  name  the  welfare  benefit 
plan as a defendant, which ERISA requires in most instances. 
See Jass v. Prudential Health Care Plan, Inc., 88 F.3d 1482, 1490 
(7th Cir. 1996) (citing 29 U.S.C. § 1132(d)(2)). In granting the 
motion, the court permitted Studer “to file an amended com‐
plaint  naming  the  appropriate  defendant  and  to  issue  sum‐
mons.” (R. 27 at 6.)  
   But instead of filing an amended complaint, Studer filed a 
Rule 59(e) motion to alter or amend the judgment, again ar‐
guing  that  ERISA  did  not  preempt  her  claim.  The  district 
court  denied  that  motion,  and  this  appeal  followed.  On  ap‐
peal,  Studer  again  contends  that  her  IWPCA  claim  was  not 
preempted  by  ERISA.  Because  we  agree  with  the  district 
court, we affirm.  
                             I. ANALYSIS 
   Ordinarily,  a  defendant  cannot  remove  a  case  to  federal 
court  unless  the  plaintiff’s  complaint  demonstrates  that  the 
plaintiff’s  case  arises  under  federal  law.  Aetna  Health  Inc.  v. 
No. 16‐3728                                                           3

Davila, 542 U.S. 200, 207 (2004). This is known as the  “well‐
pleaded complaint” rule. Id. (quoting Franchise Tax Bd. of Cal. 
v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1, 9–10 (1983)).  
    Under  this  rule,  “the  existence  of  a  federal  defense  nor‐
mally does not create statutory ‘arising under’ jurisdiction.” 
Id. But there is an exception “[w]hen a federal statute wholly 
displaces the state‐law cause of action through complete pre‐
emption.” Id. (quoting Beneficial Nat. Bank v. Anderson, 539 U.S. 
1, 8 (2003)). In those circumstances, a defendant can remove a 
plaintiff’s state‐law claim if the defendant can show complete 
preemption because the state law claim, “even if pleaded in 
terms of state law, is in reality based on federal law.” Id. at 208 
(quoting Anderson, 539 U.S. at 8).  
    ERISA  is  one  of  those  federal  statutes  with  expansive 
preemptive power. See Hartland Lakeside Joint No. 3 Sch. Dist. 
v. WEA Ins. Corp., 756 F.3d 1032, 1035 (7th Cir. 2014) (“ERISA 
… may contain the broadest preemption clause of any federal 
statute and completely occupies the field of employees’ health 
and welfare benefits … .”). And with the exception of a few 
identified  circumstances,  ERISA  “supersede[s]  any  and  all 
State laws insofar as they may now or hereafter relate to any 
employee benefit plan” created by any employer engaged in 
interstate commerce. ERISA § 514(a), 29 U.S.C. § 1144(a).  
    In Davila, the Supreme Court created a two‐step test to de‐
termine if a plaintiff’s state‐law claim is preempted by ERISA: 
a state‐law claim is completely preempted (1) “if an individ‐
ual, at some point in time, could have brought his claim un‐
der”  ERISA’s  expansive  civil  enforcement  mechanism—
ERISA  § 502(a)(1)(B),  29  U.S.C.  § 1132(a)(1)(B)—and  (2) 
4                                                        No. 16‐3728 

“where there is no other independent legal duty that is impli‐
cated  by  a  defendant’s  actions.”  Davila,  542  U.S.  at  210.  We 
consider each step of this test in turn.  
    Here, to analyze Davila’s first step, we must initially deter‐
mine  whether  the  hospital  had  created  an  ERISA  employee 
welfare benefit plan and, if so, whether Studer was a partici‐
pant in that plan. See ERISA § 502(a)(1), 29 U.S.C. § 1132(a)(1) 
(empowering a “participant or beneficiary” of an ERISA plan 
“to bring a civil action”). To make these determinations, we 
first look at the hospital’s employee benefit policies.  
    We begin with the Paid Days Leave (“PDL”) policy, which 
the  hospital  created“[t]o  provide  [its  employees]  time  away 
from the work environment in a way that conforms to an in‐
dividual’s  lifestyle  by  allowing  paid  time  off  to  be  used  for 
vacation, sick, personal, etc.” (R. 17‐2 at 40.) Under the PDL 
policy,  certain  hospital  employees  would  accrue  “PDL 
hours”—which  those  employees  could  use  to  take  days  off 
from  work—based  on  a  variable  accrual  rate  that  increased 
with the employees’ seniority. (Id.) For example, “[f]ull‐time 
regular employees” hired prior to December 20, 2009 with “0‐
9 years of service” accrued 7.38 PDL hours for every 80 hours 
of paid work. (Id.) And that accrual rate increased with addi‐
tional years of service. The policy further permitted employ‐
ees to accumulate a maximum of 320 PDL hours at any one 
time.  
   The PDL policy also specifically incorporated other “em‐
ployee benefits” including the “Voluntary Employees’ Benefit 
Association” (“VEBA”) plan. (Id.) As discussed in more detail 
below,  the  VEBA  plan  worked  in  conjunction  with  the  PDL 
policy,  further  conditioning  the  accrual  of  participating  em‐
ployees’ PDL hours. The plan also dictated how participating 
No. 16‐3728                                                            5

employees could use those hours after their employment with 
the hospital ended.  
   The hospital contends that this VEBA plan was an ERISA 
employee welfare benefit plan. And we agree. ERISA defines 
an “employee welfare benefit plan” as  
       [A]ny plan, fund, or program which was heretofore 
       or is hereafter established or maintained by an em‐
       ployer or by an employee organization, or by both, 
       to the extent that such plan, fund, or program was 
       established  or  is  maintained  for  the  purpose  of 
       providing for its participants or their beneficiaries … 
       medical, surgical, or hospital care or benefits, or ben‐
       efits  in  the  event  of  sickness,  accident,  disability, 
       death or unemployment … .  
ERISA § 3(1), 29 U.S.C. § 1002(1). 
    The hospital intentionally created its VEBA plan to give its 
employees ERISA healthcare benefits. In fact, the plan docu‐
ments  specifically  referenced  “ERISA,”  providing  partici‐
pants  with  information  about  their  “rights  and  protections 
under [ERISA].” (R. 17‐2 at 29.) And the plan’s stated purpose 
was “to provide certain Employees with an opportunity to re‐
ceive reimbursement for eligible Health Care Expenses.” (R. 
17‐2 at 5.)  
    To  accomplish  this  purpose,  the  plan  provided  eligible 
employees with accounts into which the hospital would de‐
posit money under two circumstances. First, if an employee 
“reach[ed]  the  maximum  accumulation  of  PDL  hours  al‐
lowed, PDL hours over the maximum [would] be converted 
to dollars and deposited to the employee’s VEBA account.” (R. 
17‐2 at 42.) And second, upon an employee’s termination, the 
hospital  would  pay  that  employee  any  accumulated  PDL 
6                                                         No. 16‐3728 

hours  “up  to  80  hours,  at  the  current  salary,”  but  “[t]he  re‐
maining  hours  [would]  be  converted  to  dollars  and  depos‐
ited” into that employee’s VEBA account. (R. 17‐2 at 45.)  
    Employees could then access the money that they had ac‐
cumulated in their VEBA accounts as reimbursement for qual‐
ifying medical expenses after their employment with the hos‐
pital ended. The VEBA plan also provided employees with a 
tax  benefit:  because  any  money  that  employees  withdrew 
from their  VEBA accounts qualified as a reimbursement  for 
medical expenses, that money would not be included in their 
gross  incomes  and  thus  would  not  be  subject  to  federal  in‐
come tax. See I.R.C. §§ 105(b), 106.  
  Based on these facts, we think it’s clear that the VEBA plan 
was an employee welfare benefit plan under ERISA.  
     As a result, we must next determine whether Studer was 
a participant in the VEBA plan. ERISA defines a “participant” 
as “any employee or former employee of an employer … who 
is or may become eligible to receive a benefit of any type from 
an employee benefit plan which covers employees of such em‐
ployer.” ERISA § 3(7), 29 U.S.C. § 1002(7).  
   The hospital’s VEBA plan documents explained that em‐
ployees  who  worked  “a  regular  work  schedule”  and  who 
were “eligible to accrue paid days leave” were automatically 
enrolled in the plan. (R. 17‐2 at 5.) Enrolled employees then 
were given annual opportunities to waive any further partic‐
ipation. Upon their termination, enrolled employees could ac‐
cess any funds in their VEBA accounts for qualifying medical 
expenses. Studer, who worked a regular work schedule and 
accrued  paid  days  leave,  was  automatically  enrolled  in  the 
VEBA plan, and she doesn’t argue that she ever waived her 
No. 16‐3728                                                        7

participation in it. Thus, she was a participant in the plan and 
became eligible to receive benefits under the plan.  
    With those conclusions in hand, we now turn to Studer’s 
specific  claim.  When  Studer  resigned  her  employment,  she 
had accrued 251.12 hours of PDL. Following the terms of the 
VEBA plan, the hospital paid Studer her hourly rate for 80 of 
those hours. It then converted the remaining 171.12 hours into 
dollars based on Studer’s hourly rate and moved those dollars 
into  Studer’s  VEBA  account.  Studer  disputes  the  hospital’s 
moving of that money, claiming that she instead should have 
been paid directly for those hours.  
    As  a  participant  in  an  ERISA  benefit  plan,  ERISA 
§ 502(a)(1)(B) empowered Studer to bring a civil action in fed‐
eral court “to recover benefits due to [her] under the terms of 
[her] plan, to enforce [her] rights under the terms of the plan, 
or to clarify [her] rights to future benefits under the terms of 
the plan.” 29 U.S.C. § 1132(a)(1)(B). Although Studer’s argu‐
ment  here  largely  ignores  the  VEBA  plan—and  instead  fo‐
cuses  on  an  alleged  independent  legal  duty  created  by  the 
IWPCA—that  argument  better  suits  the  second  step  of 
Davila’s  preemption  test,  which  we  discuss  in  greater  detail 
below. For purposes of Davila’s first step, we characterize Stu‐
der’s claim as one focused on the misapplication of benefits 
that Studer was allegedly due under the terms of the PDL pol‐
icy, which specifically incorporated the VEBA plan. That is ex‐
actly the type of claim that ERISA permits a plaintiff to bring. 
See ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B). Thus, Stu‐
der could have brought her claim under ERISA: Davila’s first 
step has been met.  
  Next,  under  Davila’s  second  step,  we  must  determine 
whether the hospital’s decision not to pay Studer directly the 
8                                                         No. 16‐3728 

monetary equivalent of 171.12 hours of PDL implicated a legal 
duty  independent  of  ERISA.  Studer  claims  that  it  did.  She 
cites a section of the IWPCA, 820 ILCS 115/5, which requires 
“[e]very  employer  [to]  pay  the  final  compensation  of  sepa‐
rated employees in full, at the time of separation.” That sec‐
tion  further  provides  that,  when  an  employer’s  “contract  of 
employment  or  employment  policy  provides  for  paid  vaca‐
tions,  and  an  employee  resigns  …  without  having  taken  all 
vacation time earned in accordance with such contract of em‐
ployment or employment policy, the monetary equivalent of 
all  earned  vacation  shall  be  paid  to  …  her  as  part  of  …  her 
final compensation … .” Id.  
   Studer contends that the 171.12 hours of PDL that she ac‐
crued and for which she was not directly paid was “earned 
vacation.” As such, Studer claims that she should have been 
paid for those hours as part of her “final compensation” when 
her  employment  terminated.  Because  the  hospital  instead 
moved that money into her VEBA account, she argues that the 
hospital violated the IWPCA’s independent duty “to pay ac‐
crued vacation at the time of an employee’s separation.” (Ap‐
pellant’s Br. at 25.) Based on this alleged violation of an inde‐
pendent duty, Studer contends that her IWPCA claim was not 
preempted by ERISA. 
   We disagree. In making this argument, Studer urges us to 
ignore  the  VEBA  plan  entirely  and  instead  to  consider  only 
the  PDL  policy,  which  she  contends  is  “the  source  of  PDL” 
and “is not an ERISA plan.” (Id. at 23.) She then argues that 
her  IWPCA  claim,  which  she  alleges  could  be  adjudicated 
without any reference to the ERISA benefit plan, was entirely 
independent of ERISA and thus was not preempted by it.  
No. 16‐3728                                                       9

    If we were to follow Studer down this path, we might con‐
clude that she is correct. Unfortunately for her, however, we 
cannot ignore the VEBA plan here. Under the IWPCA, a sep‐
arated  employee  is  entitled  to  payment  only  for  “vacation 
time  earned in accordance with [the employer’s]  contract of em‐
ployment  or  employment  policy.”  820  ILCS  115/5  (emphasis 
added). At least as applied to hospital employees like Studer 
who  didn’t  waive  participation  in  the  VEBA  plan,  the  PDL 
policy explicitly conditioned the accrual of PDL and its avail‐
ability posttermination on the terms of that VEBA plan. And 
as discussed above, the VEBA plan was an ERISA benefit plan. 
So to adjudicate Studer’s IWPCA claim, a court would neces‐
sarily have to interpret the terms of that ERISA benefit plan. 
   Put  differently,  because  Studer  was  a  participant  in  the 
hospital’s VEBA plan, the hospital would be liable under the 
IWPCA only if it failed to pay Studer directly for the PDL time 
she was due under the terms of the VEBA plan. This means that 
Studer’s  IWPCA  claim  was  not  “entirely  independent  of” 
ERISA; rather, an interpretation of the ERISA plan “form[ed] 
an essential part” of her IWPCA claim. Davila, 542 U.S. at 213. 
Thus, despite Studer’s arguments to the contrary, Davila’s sec‐
ond step has also been met. Id.; see also Rice v. Panchal, 65 F.3d 
637, 644 (7th Cir. 1995) (“[C]omplete preemption is required 
where a state law claim cannot be resolved without an inter‐
pretation of the contract governed by federal law.”). 
                        II. CONCLUSION 
   Because  Studer  could  have  brought  her  claim  under 
ERISA and because her claim did not implicate a legal duty 
independent of ERISA, her claim was completely preempted. 
Accordingly, we AFFIRM the district court’s denial of Studer’s 
10                                              No. 16‐3728 

motion to remand, the grant of the hospital’s motion for sum‐
mary judgment, and the denial of Studer’s motion to alter or 
amend the judgment.